                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Third-Party Plaintiff,                       4:18-CV-3030

        vs.
                                                                       JUDGMENT
JOSEPH K. DAILEY,

                          Third-Party Defendant.


       This matter is before the Court on the Stipulation for Entry of Judgment Against Joseph

Kyle Dailey, Filing 58, from third-party plaintiff United States and third-party defendant Joseph

K. Dailey. All other parties have already been terminated in this case, which involves tax liability.

See Filing 47.

       The remaining parties agree the Court should enter judgment against Dailey “in the

amounts of $54,549.94 for the trust fund recovery penalty for the period ending June 30, 2014 and

$132,946.84 for the trust fund recovery penalty for the period ending September 30, 2014, plus

statutory interest and additions accruing after June 15, 2021.” Filing 58. Accordingly,

       IT IS ORDERED:

              1. Joseph K. Dailey is liable to the United States in the amount of $54,549.94 for the

                 trust fund recovery penalty for the period ending June 30, 2014;

              2. Joseph K. Dailey is liable to the United States in the amount of $132,946.84 for the

                 trust fund recovery penalty for the period ending September 30, 2014;

              3. Joseph K. Dailey will be liable to the United States for any statutory interest and

                 additions accruing after June 15, 2021;

              4. Each party will bear its own fees and costs; and



                                                   1
   5. This case is terminated.


Dated this 8th day of June, 2021.

                                        BY THE COURT:


                                        ___________________________
                                        Brian C. Buescher
                                        United States District Judge




                                    2
